Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond A. Johnson appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we deny the Appellees’ motion to dismiss the appeal, and we affirm for the reasons stated by the district court. Johnson v. Scott Clark Honda, No. 3:13-cv-00485-RJC-DCK, 2014 WL 1654128 (W.D.N.C. Apr. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.